DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
The following is an examiner’s statement of reasons for allowance:
	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephone interview with attorney for application Mr. Joel D. Couenhoven, Registration No.: 68,848 on 07/21/2022.
	
This application has been amended as follows:
Claims 1, 3-5, 7-11, 13-15 and 17-20 are amended.
Claims 2, 6, 12 and 16 are cancelled.

Pending claims have been amended as follows:
1.	(Currently Amended) A monitoring system that is configured to monitor a property, the monitoring system comprising: 
	multiple sensors installed at the property, each sensor being configured to generate sensor data that reflects an attribute of the property; 
	a plurality of anchor devices in a room at the property that includes a subset of the multiple sensors, wherein each of the plurality of anchor devices is configured to: 
	based on communications with the subset of the multiple sensors, generate data for determining a location of each sensor of the multiple sensors; and 
	one or more monitoring servers comprising circuitry configured to: 
	obtain, from said each of the plurality of anchor devices in the room, signal data that describes emitted signals generated by the subset of the multiple sensors; 
	provide a respective location of said each anchor device of the plurality of anchor devices as input parameters to a tri-lateration algorithm that is used to process the signal data; 
	compute a distance metric for said each sensor of the multiple sensors based on the tri-lateration algorithm that uses the respective location of said each anchor device of the plurality of anchor devices as the input parameters for processing the signal data; 
	determine, using the tri-lateration algorithm and the respective location of said each anchor device from the plurality of anchor devices, a respective location of the multiple sensors installed at the property in response to computing positional data that includes the distance metric for said each sensor of the multiple sensors;
	in response to determining the respective location of the multiple sensors, determine a change in the respective location of a sensor among the multiple sensors relative to at least one anchor device using a sensor reference signal that is used as a reference for the respective location of the sensor; and 
	in response to determining the change in the respective location of the sensor among the multiple sensors relative to the at least one anchor device, trigger an alarm or change a status of the monitoring system.

3.	(Currently Amended) The system of claim 1, wherein the circuitry of the one or more monitoring servers is further configured to: 
	determine a relative motion of the sensor using the sensor reference signal and the determined change in the respective location of the sensor relative to the at least one anchor device, wherein said triggering the alarm or changing the status of the monitoring system is responsive to determining the relative motion of the sensor using the sensor reference signal and the determined change in the respective location of the sensor relative to the at least one anchor device.

4.	(Currently Amended) The system of claim 1, wherein the circuitry of the one or more monitoring servers is further configured to: 
	determine the respective location of said each anchor device of the plurality of anchor devices; and 
	determine the respective location of the sensor among the multiple sensors based on the respective location of said each anchor device of the plurality of anchor devices.

5.	(Currently Amended) The system of claim 1, wherein the circuitry of the one or more monitoring servers is further configured to: 
	determine the respective location of the sensor among the multiple sensors at least by computing the distance metric for the sensor based on the respective location of the at least one anchor device.

7.	(Currently Amended) The system of claim 5, wherein said computing the distance metric for the sensor of the multiple sensors comprises: 
	computing three distinct distance values that are based on a three-dimensional attribute of an area at the property.

8.	(Currently Amended) The system of claim 1, wherein the circuitry of the one or more monitoring servers is operable to obtain location information for said each anchor device of the plurality of anchor devices by: 
	scanning an area of the property for the signals emitted by said each anchor device within the area of the property; 
	detecting a respective signal emitted by said each anchor device; and 
	automatically obtaining the location information for said each of the anchor devices based on analysis of the respective signal emitted by said each anchor device against a digital map of the property.

9.	(Currently Amended) The system of claim 1, wherein the circuitry of the one or more monitoring servers is operable to: 
	determine the respective location of the multiple the emitted signals generated by the subset of the multiple sensors; and 
	generate a positional mapping of the multiple multiple 

10.	(Currently Amended) The system of claim 1, wherein said each anchor device of the plurality of anchor devices is at least one of: 
	az wave enabled device, 
	a bluetooth enabled device, 
	a wi-fi enabled device, or 
	a radio device.

11.	(Currently Amended) A method implemented using a monitoring system that is configured to monitor a property, the method comprising: 
	receiving, by the monitoring system and from multiple sensors installed at the property, sensor data that reflects an attribute of the property; 
	obtaining, by the monitoring system and from a plurality of anchor devices in a room at the property, signal data that describes emitted signals generated by a subset of the multiple sensors, wherein sensors of the subset are located in the room; 
	providing a respective location of the plurality of anchor devices as input parameters to a tri-lateration algorithm that is used to process the signal data; 
	computing a distance metric for each sensor among the multiple sensors based on the tri-lateration algorithm that uses the respective location of the plurality of anchor devices as the input parameters for processing the signal data; 
	using circuitry of the monitoring system, determining, using the tri- lateration algorithm and the respective location of at least one anchor device from the plurality of anchor devices, a respective location of the multiple sensors installed at the property in response to computing positional data that includes the distance metric for said each sensor among the multiple sensors;
	in response to said determining the respective location of the multiple sensors, determining a change in the respective location of a sensor among the multiple sensors relative to the at least one anchor device using a sensor reference signal that is used as a reference for the respective location of the sensor; and 
	in response to determining the change in the respective location of the sensor among the multiple sensors relative to the at least one anchor device, triggering an alarm or changing a status of the monitoring system.

13.	(Currently Amended) The method of claim 11,  further comprising:
	determining, by the monitoring system, a relative motion of the sensor using the sensor reference signal and the determined change in the respective location of the sensor relative to the at least one anchor device, wherein said triggering the alarm or changing the status of the monitoring system is responsive to determining the relative motion of the sensor using the sensor reference signal and the determined change in the respective location of the sensor relative to the at least one anchor device.

14.	(Currently Amended) The method of claim 11, further comprising: 
	determining, by the monitoring system, the respective location of each anchor device of the plurality of anchor devices; and 
	determining, by the monitoring system, the respective location of the sensor among the multiple sensors based on the respective location of said each anchor device of the plurality of anchor devices.

15. (Currently Amended) The method of claim 11, wherein said determining the respective location of the multiple sensors comprises: 
	computing, by the monitoring system, the distance metric for the sensor among the multiple sensors based on the respective location of the at least one anchor device.

16. (Cancelled)

17.	(Currently Amended) The method of claim 15, wherein said computing the distance metric for the sensor comprises: 
	computing, by the monitoring system, three distinct distance values that are based on a three-dimensional attribute of an area at the property.

18.	(Currently Amended) The method of claim 11, further comprising obtaining location information for said each anchor device of the plurality of anchor devices by: 
	scanning an area of the property for signals emitted by said each anchor device within the area of the property;
	detecting a respective signal emitted by said each anchor device; and 
	automatically obtaining the location information for said each of the anchor devices based on analysis of the respective signal emitted by said each anchor device against a digital map of the property.

19.	(Currently Amended) The method of claim 11, further comprising: 
	determining the respective location of the multiple sensors located at the property based on respective signal data from the plurality of anchor devices that describes the emitted signals generated by the subset of the multiple 
	generating a positional mapping of the multiple sensors based on the respective location of multiple sensors.

20.	(Currently Amended) One or more non-transitory machine-readable storage devices storing instructions that are executable by one or more processing devices to cause performance of operations comprising: 
	receiving, by a monitoring system and from multiple sensors installed at a property, sensor data that reflects an attribute of the property; 
	obtaining, by the monitoring system and from a plurality of anchor devices in a room at the property, signal data that describes emitted signals generated by a subset of the multiple sensors, wherein sensors of the subset are located in the room; 
	providing a respective location of the plurality of anchor devices as input parameters to a tri-lateration algorithm that is used to process the signal data; 
	computing a distance metric for each sensor among the multiple sensors based on the tri-lateration algorithm that uses the respective location of the plurality of anchor devices as the input parameters for processing the signal data; 
	using circuitry of the monitoring system, determining, using the tri- lateration algorithm and the respective location of at least one anchor device from the plurality of anchor devices, a respective location of the multiple sensors installed at the property in response to computing positional data that includes the distance metric for said each sensor among the multiple sensors;
	in response to said determining the respective location of the multiple sensors, determining a change in the respective location of a sensor among the multiple sensors relative to the at least one anchor device using a sensor reference signal that is used as a reference for the respective location of the sensor; and 
	in response to determining the change in the respective location of the sensor among the multiple sensors relative to the at least one anchor device, triggering an alarm or changing a status of the monitoring system.

Reasons for Allowance:
Prior art of record does not teach, or make obvious a monitoring system that is configured to monitor a property, the monitoring system comprising: a plurality of anchor devices in a room at the property that includes a subset of the multiple sensors, wherein each of the plurality of anchor devices is configured to: based on communications with the subset of the multiple sensors, generate data for determining a location of each sensor of the multiple sensors; and one or more monitoring servers comprising circuitry configured to: obtain, from each of the plurality of anchor devices in the room, signal data that describes emitted signals generated by the subset of the multiple sensors; provide a respective location of the plurality of anchor devices as input parameters to a tri-lateration algorithm that is used to process the signal data; compute a distance metric for each sensor based on the tri-lateration algorithm that uses the respective location of the plurality of anchor devices as input parameters for processing the signal data; determine using the tri-lateration algorithm and the respective location of at least one anchor device from the plurality of anchor devices, a respective location of the multiple sensors installed at the property in response to computing positional data that includes the distance metric for each sensor; in response to determining a respective location of the multiple sensors, determine a change in the respective location of a sensor among the multiple sensors relative to at least one anchor device using a sensor reference signal that is used as a reference for the location of the sensor; and in response to determining the change in the respective location of a sensor among the multiple sensors relative to at least one anchor device, trigger an alarm or change a status of the monitoring system.
US2010/0289643A1 to Trundle discloses a monitoring system that is configured to monitor a property (par[0037], [0038]) the monitoring system comprising: multiple sensors installed at the property (fig 1A,1B; par[0038], [0039]), each sensor being configured to generate sensor data that reflects an attribute of the property (par[0038], [0039], [0079]); and one or more monitoring servers comprising circuitry (para 0043) that is configured to: receive, from the sensor, sensor data (par[0038]).
Trundle does not explicitly disclose the monitoring system comprising: a plurality of anchor devices in a room at the property that includes a subset of the multiple sensors, wherein each of the plurality of anchor devices is configured to: based on communications with the subset of the multiple sensors, generate data for determining a location of each sensor of the multiple sensors; and one or more monitoring servers comprising circuitry configured to: obtain, from each of the plurality of anchor devices in the room, signal data that describes emitted signals generated by the subset of the multiple sensors; provide a respective location of the plurality of anchor devices as input parameters to a tri-lateration algorithm that is used to process the signal data; compute a distance metric for each sensor based on the tri-lateration algorithm that uses the respective location of the plurality of anchor devices as input parameters for processing the signal data; determine using the tri-lateration algorithm and the respective location of at least one anchor device from the plurality of anchor devices, a respective location of the multiple sensors installed at the property in response to computing positional data that includes the distance metric for each sensor; in response to determining a respective location of the multiple sensors, determine a change in the respective location of a sensor among the multiple sensors relative to at least one anchor device using a sensor reference signal that is used as a reference for the location of the sensor; and in response to determining the change in the respective location of a sensor among the multiple sensors relative to at least one anchor device, trigger an alarm or change a status of the monitoring system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE BENLAGSIR whose telephone number is (571)270-5165. The examiner can normally be reached (571)270-5165.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMINE BENLAGSIR/Primary Examiner, Art Unit 2685